DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 12 and 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 5 of copending Application No. 16/963,359 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they present essentially the same subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-14, 17, 20, 21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silva, Jr. et al. (US Pat No 8,469,112 B1).
Re claim 12, Silva, Jr. et al. show a sprinkler head (Figs. 1D & 2A) comprising: 
a body (10) having a nozzle (252) to be connected to a water supply pipe (20), the nozzle being provided inside the body (10); 
a valve (62) that closes the nozzle in normal times; 
a pair of frames (27) extending from the body in a direction of water discharge from the nozzle; 
a main deflector (74a) provided at distal ends of the pair of frames (27); and 
a heat-sensitive disassembling unit (60) provided between the valve (62) and the main deflector (74a), 
wherein the valve is provided with a hanger (64) including guide portions extending toward (col. 20, lines 1-3) the respective frames (27), and 
wherein the guide portions are positioned in one of spaces on two respective sides of a virtual plane (Fig. 2A, dashed horizontal line delimiting L) passing through a center axis of the nozzle (252) and through the frames (27).
Re claim 13, Silva, Jr. et al. show the hanger (Fig. 1D, 64) includes an annular engaging portion engaged with an outer periphery (62a) of the valve (62).
Re claim 14, Silva, Jr. et al. show the hanger (Fig. 2A, 64) is integrated with the valve (62).
Re claim 17, Silva, Jr. et al. show the valve (Fig. 2A, 62) has a cylindrical shape with a bottom, wherein a side of the valve that is nearer to the bottom is positioned in the nozzle (252), wherein one end of the heat-sensitive disassembling unit (60) is engaged with an open side (65) of the valve, and wherein the open side of the valve is fitted in the engaging portion (64).

Re claim 21, Silva, Jr. et al. show the sprinkler head further comprises an assist deflector (Fig. 1D, 74b) being spaced apart from the virtual plane.
Re claim 24, Silva, Jr. et al. show the valve is provided with the hanger (Fig. 1D, 64) in the space across the virtual plane from the space where the assist deflector (74b) is positioned.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Silva, Jr. et al. (US Pat No 8,469,112 B1) in view of Mohler (US Pat No 4,108,247).
Re claim 15, Silva, Jr. et al. disclose all aspects of the invention but do not teach wherein the engaging portion has a C shape with a part being cut.
However, Mohler shows a spring element (Fig. 7b, 27) with an engaging portion (25) that has a C shape with a part being cut.
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the engaging portion in Silva, Jr. et al. have a C shape with a part being cut as taught by Mohler to reduce material and allow the ring-shaped section to be received in the groove on the valve plug.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Silva, Jr. et al. (US Pat No 8,469,112 B1) in view of Franson (US Pat No 6,715,561 B2).
Re claim 16, Silva, Jr. et al. show the hanger (Fig. 1D, 64) has a snapping characteristic (snapped into 62a), the valve (62) being fitted in the engaging portion (64), the engaging portion having a curved shape (64 is circular around 62a) and being positioned between the guide portions.
Silva, Jr. et al. does not teach a hanger that is bent in a substantially W shape, two ends of the W shape serving as the guide portions and being engaged with the respective frames.
However, Franson shows a hanger that is bent in a substantially W shape (Fig. 7, 92), two ends of the W shape serving as the guide portions (98/99) and being engaged with the respective frames (Fig. 5, 42/44).
The substitution of one known element (biasing spring as shown in Franson) for another (biasing spring as shown in Silva) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the biasing spring shown in .
Claims 18, 19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Silva, Jr. et al. (US Pat No 8,469,112 B1) in view of Garrett (US Pat No 777,783).
Re claim 18, Silva, Jr. et al. disclose all aspects of the claimed invention but do not teach the heat-sensitive disassembling unit includes a link formed of a plurality of thin plates joined to one another with a low-melting-point alloy, the heat-sensitive disassembling unit further including a bar and a lever that are engaged with the link.
However, Garrett teaches a heat-sensitive disassembling unit including a link formed of a plurality of thin plates (Fig. 9, 15) joined to one another with a low-melting-point alloy (16), the heat-sensitive disassembling unit further including a bar (11) and a lever (12) that are engaged with the link.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a fusible link, since the equivalence of fusible links and frangible bulbs for their use in the fire sprinkler art and the selection of any known equivalents to frangible bulbs would be within the level of ordinary skill in the art. Further, see col. 13, lines 38-43 of Silva, Jr. et al.
Re claim 19, Silva, Jr. et al. as modified by Garrett show the guide portions (Silva – Fig. 2A, 64) are positioned in a space on a side of the virtual plane where the lever is positioned.
Re claim 22, Silva, Jr. et al. as modified by Garrett show the sprinkler head further comprises an assist deflector (Silva - Fig. 1D, 74b) being spaced apart from the virtual plane.
Re claim 23, Silva, Jr. et al. as modified by Garrett show the lever (Garrett – Fig. 2, 12) is positioned in a space across the virtual plane from a space where the assist deflector (Silva – Fig. 1D, 74b) is positioned. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CERNOCH/          Examiner, Art Unit 3752